Citation Nr: 9921024	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-17 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from February 1966 to October 
1967.

This case stems from a June 1998 Board of Veterans' Appeals 
(Board) decision that granted a 60 percent evaluation for the 
appellant's service connected bronchial asthma disability and 
remanded the inextricably intertwined TDIU issue.  The RO 
adjudicated the TDIU claim in October 1998.


FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by the 
RO.

2.  The appellant's bronchial asthma, his only service connected 
disability, is manifested by frequent asthmatic attacks and 
dyspnea which affects his ability to perform physical work to a 
moderately severe degree, but does not result in an inability to 
perform sedentary work.

3.  The appellant has an Associates Degree in Business 
Administration, has completed some coursework towards a 
Bachelor's Degree, and has work experience as a drug store clerk.

4.  His bronchial asthma is not so severe as to prevent him from 
engaging in substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1995); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim which is plausible.  
See Proscelle v. Derwinski, 2 Vet.App. 629, 631 (1992).  
Furthermore, he has testified before the RO, he has been afforded 
a VA examination, and his recent private medical records have 
been associated with the claims folder.  The record does not 
reveal any additional sources of relevant information which may 
be available concerning the present claim.  The Board accordingly 
finds the duty to assist him, mandated by 38 U.S.C.A. § 5107, has 
been satisfied.

In its evaluation, the Board must determine whether the weight of 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998).

The appellant contends, in essence, that he is totally disabled 
solely on the basis of his service connected bronchial asthma 
disability.  In this respect, by various statements of record and 
his testimony before the RO in November 1994, he contends that 
his symptomatology of daily asthmatic attacks, dyspnea on 
exertion and the daily use of inhalants renders him incapable of 
substantially gainful employment.

As reported in the Board's decision dated in June 1998, the 
appellant's chronic obstructive pulmonary disease (COPD) with 
asthmatic bronchitis results in daily asthma attacks which 
require the daily use of a variety of medications and inhalers.  
He also experiences dyspnea upon exertion which, according to a 
VA examiner in September 1996, "moderately severely" impacts 
upon his ability to perform physical work.  Based upon this 
symptomatology, he was assigned a 60 percent rating for bronchial 
asthma under the schedular criteria in effect prior to October 
1996.

Private medical records submitted since the Board's June 1998 
consists of treatment notes from James H. Lott, III., M.D., dated 
in October 1998.  These records show follow- up treatment, in 
part, for COPD, theophylline toxicity, and observation of a 
neoplasm in the right upper lobe.  Pulmonary examination was 
negative for cough, sputum production, wheezes, rhonchi, 
crackles, or hemoptysis.  There was some complaint of some right- 
sided pleuritic chest pain and dyspnea.

In circumstances such as the instant case, where the appellant is 
less than totally disabled under the schedular criteria, it must 
be found that service- connected disorder(s) prevent him from 
securing and maintaining substantially gainful employment, 
provided that: if there is only one such disability, this 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a) (1998).

The appellant's only service- connected disability, his bronchial 
asthma, is evaluated as 60 percent disabling.  In this case, the 
appellant meets the requirements of 38 C.F.R. § 4.16(a).  Thus, 
VA may grant a total rating for compensation purposes based on 
unemployability when the evidence shows that, due to the 
bronchial asthma, the appellant is precluded from obtaining or 
maintaining any gainful employment consistent with his education 
and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).

As stated above, the appellant has asserted that he is incapable 
of performing substantially gainful employment, and his recently 
submitted Form 21-8940 indicates that he last worked full- time 
as a construction worker in November 1983.  In this respect, the 
Board notes that the sole fact that the appellant is unemployed 
or has difficulty obtaining employment is not enough for a TDIU 
rating.  His 60 percent rating, in and of itself, is recognition 
that his bronchial asthma impairment makes it difficult to obtain 
and keep employment.  The question is whether the appellant is 
capable of performing the physical and mental acts required by 
employment, not whether the appellant can find employment.  See 
38 C.F.R. 4.16(a) (1998), see also Van Hoose v. Brown, 4 Vet.App. 
361, 363 (1993).

The Board finds, based on the evidence of record, that the 
appellant's bronchial asthma, which is his only service connected 
disability, does not preclude him from securing and maintaining a 
substantially gainful occupation commensurate with his education 
and employment background.  There is medical opinion of record 
which indicates that his bronchial asthma "moderately severely" 
impacts upon his ability to perform physical work.  In view of 
the medical opinion of record, the Board concludes that he is 
precluded from substantially gainful work requiring physical 
exertion by reason of his service connected bronchial asthma.

However, the appellant's vocational history suggests that he is 
qualified and capable of performing relatively sedentary 
employment.  Review of the record shows that he graduated from 
the Walker Junior College with an Associates Degree in Business 
Administration in January 1969.  He also completed some 
coursework towards a Bachelor's Degree in Business Administration 
at Athens College in 1969 and 1970.  He has 11/2 years of previous 
employment experience as a drug store clerk.  He has not alleged, 
and it is not shown, that he is incapable of sedentary work.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for a TDIU due to his 
service connected disability.  Consequently, the doctrine of 
reasonable doubt is not for application in this case and, 
accordingly, the claim must be denied.



ORDER

Entitlement to a TDIU is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

